Filed 3/27/15 P. v. Rosemond CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----


THE PEOPLE,                                                                                  C074674

                   Plaintiff and Respondent,                                     (Super. Ct. No. 12F06434)

         v.

DEMAR RUDY ROSEMOND,

                   Defendant and Appellant.



         A jury found defendant Demar Rudy Rosemond guilty of possession of
methamphetamine. (Health & Saf. Code, § 11377, subd. (a).) The trial court later found
true allegations that defendant was previously convicted of three serious or violent
felonies (Pen. Code, §§ 667, subd. (e)(2)(C), 1170.12, subd. (c)(2)(C)). Defendant
moved the court to strike a prior strike conviction; his motion was denied. The trial court
then sentenced defendant to a term of 25 years to life in state prison.
         Defendant’s sole claim on appeal is that the trial court abused its discretion in
permitting impeachment evidence of his prior convictions for voluntary manslaughter
(Pen. Code, § 192, subd. (a)) and attempted murder (Pen. Code, §§ 664/187).
         We conclude that defendant has forfeited this claim. Accordingly, we affirm.

                                                             1
                                        DISCUSSION
       Defendant contends that voluntary manslaughter is “not necessarily a crime of
moral turpitude” and therefore inadmissible for impeachment purposes. He also argues
the court abused its discretion in refusing to sanitize his prior convictions because the
convictions were remote in time, not helpful in evaluating his honesty, too dissimilar
from the current crimes with which he was charged, and highly prejudicial.
       Defendant, however, failed to preserve these contentions for appeal because he did
not raise them below. (People v. Marks (2003) 31 Cal. 4th 197, 228 [specific grounds for
objecting to admission of prior convictions for impeachment were forfeited because they
were not raised at trial].) As noted in defendant’s opening brief, defendant “moved in
limine to identify whether the prosecution intended to impeach [defendant] with prior
convictions” (italics added), and the People moved to impeach defendant with three
specific convictions, a 1990 attempted robbery, a 1992 voluntary manslaughter, and a
1992 attempted murder. Defendant filed no written opposition to this motion and offered
no oral argument at the hearing on the motion.
       Defendant’s only reference to impeachment evidence is in his own trial brief, and
it fails to raise any of these specific claims:
       “In the event defendant elects to testify, he will seek exclusion of any mention of
his prior conduct or convictions pursuant to People v. Castro (1985) 38 Cal. 3d 301. Only
crimes of moral turpitude are admissible for impeachment. The court must then weigh
prejudice against probative value. (Evid. Code, § 352.) Courts should be guided by such
factors as remoteness or recency, similarity between the prior offense and the current
charges, and whether impeachment will influence the defendant’s decision to testify.
[Citations.]
       “The prosecution has not indicated whether it desires to impeach defendant using
any alleged prior convictions, charges or conduct. If the People intend to introduce any



                                                  2
such evidence against him, defendant requests a hearing on the issue prior to
commencement of trial.” (Italics added.)
       At the hearing on the motions in limine, the trial court identified the prior
convictions the People wanted to use as impeachment evidence. The court then asked the
People whether they wanted “to be heard further on [their] request to advise the jury of
those if [defendant] testifies[.]” The People did not wish to be heard further. When the
court asked defense counsel, counsel replied, “Submit it.” Thus, although defendant
stated an intent to “seek exclusion” of his prior convictions in his trial brief, he never
actually moved the court to exclude these prior convictions, and failed to raise any of the
specific claims he raises on appeal. Defendant has, therefore, forfeited this contention on
appeal.
                                      DISPOSITION
       The judgment is affirmed.



                                                         MURRAY                 , J.



We concur:



      NICHOLSON              , Acting P. J.



      MAURO                  , J.




                                               3